Title: To George Washington from Mathew Carey, 18 May 1789
From: Carey, Mathew
To: Washington, George



Sir,
Philadelphia, May 18, 1789

About twelve months ago, I took the liberty to request of your excellency a little temporary assistance in the prosecution of a work which I am induced to believe of no small public

benefit. Circumstances at that time precluded a compliance with my request.
I have since carried on the publication with considerable success, improved the plan, and, at a great expense, by sending an agent through the country, extended far its circulation. However, the original source of all my difficulties still operates against me; and prevents me from deriving that advantage from the Museum, to which my industry & perseverance appear to intitle me.
The prosecution of such a work requires a pretty considerable capital, as the issues of it must, from the extent of its circulation, & the irregularity of payment, be very slow. But, unfortunately for me, my capital, at the commencement of it, was only £70, this currency.
The consequences of this must be obvious to every man of discernment. In every step—every plan—every pursuit I have been cramped and confined; difficulties and embarrassments have surrounded me; and several times have I been on the very verge of relinquishing the work as a hopeless attempt, although fully satisifed that nothing but a small pecuniary assistance was wanting to place me in a most comfortable situation, and enable me to realize a competent fortune.
I have repeatedly endeavoured to borrow money of brokers and money-dealers in this city. But they loan only on real property or certificates, neither of which I am possessed of.
Thus circumstanced, I am once more reluctan⟨tly⟩ impelled to obtrude this matter on your notice, and to inform you that the loan of two hundred or two hundred & fifty pd for twelve or eighteen months, wd confer on me a favour of the most important nature; it wd relieve me from galling chains which have long sorely distressed me—it wd place me in a happy & independent situation—it wd enable me considerably to increase the public advantages resulting from the Collection I publish, as, by freeing my mind from the weight with which it is oppressed, it wd give a spring to my future exertions.
After this statement, I wd fain hope, that if convenience allows, overlooking the informality and impropriety of this application, you will befriend a person whom you have it in your power so easily & so effectually to serve.

Whether you reject or comply with this application, I have two requests to make: one is, that you will not attribute to forward impudence an application resulting from distress alone, which affords men a just claim to call on each other for assistance. When you consider the inducements to this application, you will, I think, be easily inclined to excuse it. On the one hand, ease, competence, reputation, & public utility are before me; on the other, a near prospect of failure in business—distress—and a state of dependence for life. The small assistance I request from you, wd turn the scale, & give a bright complexion to my future prospects.
My other request is, that whatever may be your determination, it may be confined within your own breath & mine. There ⟨are⟩ few, indeed, who, on hearing of such a transaction, could make allowances for it, which we ought all to make for each other. I would take into consideration all the circumstances, which extenua⟨tes⟩ the presumption of trespassing twice on your patience, with an ap⟨pli⟩cation hardly pardonable.
An punctuality of repayment you may depend.
If convenience & inclination allow you to favour me in this instance, I should prefer giving a note to a bond; as the latter cannot be executed without witnesses, and for the reasons hinted at above, I should wish to decline having any. I remain, sir, with due regard & esteem, your excellency’s obedient hble servt

M. Carey

